FLORIDA SUPREME COURT

                NOTICE OF CORRECTION

                                             DATE: March 25, 2020

CASE OF: ADVISORY OPINION TO THE ATTORNEY GENERAL RE: ALL
         VOTERS VOTE IN PRIMARY ELECTIONS FOR STATE
         LEGISLATURE, GOVERNOR, AND CABINET

DOCKET NO.: SC19-1267        OPINION FILED: March 19, 2020



                 ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

On page 9, lines 8-9, “NOT FINAL UNTIL TIME EXPIRES TO FILE
REHEARING MOTION AND, IF FILED, DETERMINED.” has been changed to
“ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
BY 9:00 A.M. ON FRIDAY, MARCH 27, 2020. A RESPONSE TO THE
MOTION FOR REHEARING/CLARIFICATION MAY BE FILED BY 9:00 A.M.
ON SATURDAY, MARCH 28, 2020. NOT FINAL UNTIL THIS TIME PERIOD
EXPIRES TO FILE A REHEARING/CLARIFICATION MOTION AND, IF
FILED, DETERMINED.”


SIGNED: OPINION CLERK